     Case 2:18-cv-02015-GMN-NJK Document 117 Filed 07/23/20 Page 1 of 3



 1   Daniel T. Foley, Esq.
     Nevada Bar No. 1078
 2   dan@foleyoakes.com
     FOLEY & OAKES, PC
 3
     1210 S. Valley View Blvd. #208
 4   Las Vegas, NV 89101
     Tel.: (702) 384-2070
 5   Fax: (702) 384-2128
 6   Christopher M. Joe (admitted pro hac vice)
     Chris.Joe@BJCIPlaw.com
 7
     Kenneth P. Kula (admitted pro hac vice)
 8   Ken.Kula@BJCIPlaw.com
     Nicholas C. Kliewer (admitted pro hac vice)
 9   Nick.Kliewer@BJCIPlaw.com
     BUETHER JOE & COUNSELORS, LLC
10   1700 Pacific, Suite 4750
11   Dallas, TX 75201
     Tel: (214) 466-1272
12
     Attorneys for Defendant Mode Tech (Beijing) Co., Ltd.
13
                                     UNITED STATES DISTRICT COURT
14

15                                           DISTRICT OF NEVADA

16   KONECRANES GLOBAL CORPORATION,                    Case No. 2:18-cv-02015-GMN-NJK

17                              Plaintiff,
                                                       STIPULATION AND ORDER FOR
18                              v.                     MODIFICATION OF BRIEFING
                                                       SCHEDULE AND CLAIM
19                                                     CONSTRUCTION HEARING MATTERS
     MODE TECH (BEIJING) CO., LTD.,
                                                       (ECF NO. 112).
20
                                Defendant.             (Fifth Request)
21

22
            Pursuant to LR IA 6-1 and LPR 1-3, Plaintiff Konecranes Global Corporation
23
     (“Konecranes”) and Defendant Mode Tech (Beijing) Co., Ltd. (“Mode Tech” and together, the
24
     “Parties”) agree and respectfully request a two-week extension of Defendant’s Claim
25
     Construction responsive briefing deadline, a three-week extension of Plaintiff’s reply, and a
26
     corresponding continuance of the Patent Tutorial and Claim Construction hearings (currently
27
     unscheduled) (ECF Nos. 98, 105, 107, 112). This is the Parties’ fifth request.
28
     Case 2:18-cv-02015-GMN-NJK Document 117 Filed 07/23/20 Page 2 of 3



 1          Specifically, the Parties’ respective counsel have discussed and agreed to the extension

 2   of the Briefing Deadlines due to renewed settlement discussions, to allow Defendant to re-

 3   schedule the deposition of Konecranes’ expert Emil Geiger which has been re-scheduled to July

 4   28, 2020 due to illness of Defendant’s counsel, and to allow for the return of Plaintiff’s in-house

 5   counsel from paternity leave. The Parties have correspondingly stipulated and agreed to extend

 6   Mode Tech’s deadline to file its Claim Construction Responsive Brief from July 31, 2020 to

 7   August 14, 2020 and Konecranes’ deadline to file its Claim Construction Reply Brief from

 8   August 7, 2020 to August 28, 2020 (ECF No. 105). Accordingly, the Parties respectfully request

 9   that the Court grant this Stipulation and continue the Patent Tutorial and Claim Construction

10   hearings for a total of three additional weeks to a date convenient to the Court.

11          In accordance with the Court’s prior Order (ECF No. 112), the Parties shall jointly file a

12   Notice with the Court upon completion of briefing on August 28, 2020, identifying three

13   proposed dates for the Patent Tutorial and Claim Construction hearings for the Court’s

14   consideration and further coordination.

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
     Case 2:18-cv-02015-GMN-NJK Document 117 Filed 07/23/20 Page 3 of 3



 1   DATED: July 23, 2020.

 2   M C D ONALD C ARANO LLP                   F OLEY & O AKES , PC
 3

 4   s/ David P. Shouvlin                      s/ Nicholas C. Kliewer
     Amanda C. Yen (NSBN 9726)                 Daniel T. Foley, Esq.
 5   Kristen T. Gallagher (NSBN 9561)          Nevada Bar No. 1078
     2300 W. Sahara Ave, Suite 1200            1210 S. Valley View Blvd. #208
 6   Las Vegas, NV 89102                       Las Vegas, NV 89101
     Telephone: 702.873.4100                   Tel.: (702) 384-2070
 7
     ayen@mcdonaldcarano.com                   Fax: (702) 384-2128
 8   kgallagher@mcdonaldcarano.com             dan@foleyoakes.com

 9   David P. Shouvlin                         Christopher M. Joe
     PORTER WRIGHT MORRIS & ARTHUR LLP         Admitted Pro Hac Vice
10   41 South High Street, Suite 2900          Kenneth P. Kula
11   Columbus, OH 43215                        Admitted Pro Hac Vice
     Telephone: 614.227.2045                   Nicholas C Kliewer
12   dshouvlin@porterwright.com                Admitted Pro Hac Vice
     (admitted pro hac vice)                   B UETHER J OE & C OUNSELORS , LLC
13                                             1700 Pacific Avenue, Suite 4750
     Attorneys for Plaintiff                   Dallas, Texas 75201
14   Konecranes Global Corporation             Tel.: (214) 466-1271
15                                             Chris.Joe@BJCIPLaw.com
                                               Ken.Kula@BJCIPLaw.com
16                                             Nick.Kliewer@BJCIPLaw.com

17                                             Attorneys for Defendant
                                               Mode Tech (Beijing) Co., Ltd.
18

19
                                           IT IS SO ORDERED.
20
                                                       23 day of July, 2020.
                                           Dated this ____
21

22

23                                         ______________________________
                                           Gloria M. Navarro, District Judge
24                                         UNITED STATES DISTRICT COURT
25

26

27

28

                                           3
